United States Court of Appeals
                     For the First Circuit

No. 05-1606

           PHARMACEUTICAL CARE MANAGEMENT ASSOCIATION,

                         Plaintiff, Appellant,

                                  v.

           G. STEVEN ROWE, in his official capacity as
             ATTORNEY GENERAL OF THE STATE OF MAINE,

                         Defendant, Appellee.



                                ERRATA

     The opinion of this Court, issued on November 8, 2005, should

be amended as follows:

     On page 41, line 7 of 1st paragraph, delete "state".